I115th CONGRESS1st SessionH. R. 492IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Capuano introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo ensure that any authority of the Mutual Mortgage Insurance Fund to borrow amounts from the Treasury is used only to pay mortgage insurance claims. 
1.Short titleThis Act may be cited as the End Unnecessary Borrowing Act of 2017. 2.Limitation on use of borrowing authorityParagraph (2) of section 205(f) of the National Housing Act (12 U.S.C. 1711(f)(2)) is amended—
(1)by inserting (A) after (2); and (2)by adding at the end the following new subparagraphs:

(B)Subparagraph (A) may not be construed to authorize or require the Secretary to borrow any amounts to comply with the capital ratio requirement under such subparagraph. (C)Notwithstanding any other provision of law, any authority of the Secretary under this Act or otherwise to borrow amounts from the Treasury of the United States for the Mutual Mortgage Insurance Fund may be used only to the extent necessary to pay claims on mortgage insurance that is an obligation of such Fund.. 
